Citation Nr: 0902296	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for degenerative joint disease of the cervical 
spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to an initial compensable disability rating 
for headaches.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active service from September 1978 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri.

This matter was previously before the Board in April 2005, at 
which time it was remanded for further evidentiary and 
procedural development.  It is once again before the Board 
for appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action on his part is required.


REMAND

Unfortunately, a remand is required in this case so as to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

Since the Board's 2005 remand, the United States Court of 
Appeals for Veterans' Claims (Court) has refined its 
interpretation of the pertinent statutes which require notice 
to claimants of what type of evidence may substantiate 
claims.  Regarding a claim for an increased disability 
rating, VA must notify the veteran that the evidence required 
to substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the veteran has not received the sort of specific 
notice required by Vasquez.  

In April 2008, the veteran submitted additional written 
argument accompanied by medical evidence to the RO.  Again in 
August 2008, he submitted additional written argument 
accompanied by medical evidence to the Board.  None of this 
evidence or argument has been reviewed by the RO in 
connection with a decision on his claim, and he has not 
provided a waiver of such initial review.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  Under DAV, the Board 
has no recourse, under the circumstances of this case, but to 
remand the case for AOJ initial consideration of additional 
evidence.

While the Board could attempt to solicit a waiver from the 
veteran in accordance with Chairman's Memorandum No. 01-05-09 
(May 25, 2005), however, as the additional evidence submitted 
nonetheless triggers VA's duty to assist the veteran in 
obtaining additional evidence, a remand would be necessary in 
any case.  A review of the veteran's claims file reveals that 
the veteran has also stated that he underwent low back 
surgery in April 2008 and was scheduled for a second surgery 
in the same area in August 2008.  As these records are 
relevant to his claim for an increased disability rating for 
his low back disability, they should be obtained prior to 
further review.

Lastly, in its 2005 Remand, the Board requested that the 
veteran provide a release form so that his federal prison 
medical records could be obtained in support of his claim.  
He was provided with such a form in January 2007, however, he 
did not complete or return it so that the VA could assist him 
in obtaining these records.  If he desires to have the VA 
consider this medical evidence in support of his appeal, he 
is hereby notified to execute the release, or to obtain the 
information himself and provide it to us.

In light of the new medical evidence of record and the amount 
of time which has passed since the inception of this appeal, 
the Board holds that after the newly-requested evidentiary 
development has been accomplished, the veteran should be 
provided with VA examinations to identify his current levels 
of functional impairment due to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the veteran 
with a letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities 
currently on appeal, the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating each 
disability currently on appeal; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  The RO/AMC shall, after securing the 
necessary release from the veteran, 
obtain private medical records reflecting 
the surgical procedures in April 2008 and 
September of 2008, and any other private 
medical treatment for the disabilities at 
issue.

3.  The RO/AMC shall then schedule the 
veteran for VA orthopedic and neurologic 
examinations to identify the current 
levels of functional impairment arising 
from his service-connected lumbar and 
cervical spine disabilities.    The 
claims file and a copy of this Remand 
must be made available to the examiner(s) 
for review before the examinations.  All 
tests and studies deemed helpful should 
be conducted in conjunction with the 
examinations.

The examiner is asked to address the 
following:

a) Provide the range of motion of the 
lumbar and cervical spines (extension, 
forward flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorders and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time. This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected lumbar and cervical spine 
disorders, to include any associated 
bladder or bowel impairment.  The 
severity of each neurological sign and 
symptom should be reported.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the 
preceding 12 months should be reported.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected lumbar 
and cervical spine disabilities. Provide 
an opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the respective 
nerves.  Moreover, state whether any 
additional nerve is affected and if so 
state the severity of the impairment of 
the nerve affected.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

4.  The RO/AMC shall then schedule the 
veteran for a VA neurologic examination 
to identify the current level of 
functional impairment arising from his 
service-connected headache disability.  
The claims file and a copy of this Remand 
must be made available to the examiner(s) 
for review before the examinations.  All 
tests and studies deemed helpful should 
be conducted in conjunction with the 
examinations.

The examiner must comment on the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency, severity, and duration of any 
prostrating attacks.  An opinion should 
be provided as to whether the veteran's 
headaches are very frequent, completely 
prostrating, or prolonged.

The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected 
headaches upon his ordinary activity and 
the effect, if any, on his current level 
of occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

5.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication. 

6.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the 
Case, containing  notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


